Case 17-27311        Doc 45     Filed 10/15/18     Entered 10/15/18 09:30:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27311
         Sabrina Mignon Fisher

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/12/2017.

         2) The plan was confirmed on 01/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/07/2018.

         5) The case was Converted on 07/11/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27311             Doc 45             Filed 10/15/18    Entered 10/15/18 09:30:35                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $2,448.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $2,448.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $1,144.44
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $107.10
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $1,251.54

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                              Unsecured            NA       3,689.80         3,689.80           0.00       0.00
 Ally Financial                              Secured       17,438.00     13,525.00        13,525.00       1,073.89     122.57
 Amber Fisher-Brown                          Unsecured      1,000.00            NA               NA            0.00       0.00
 American InfoSource LP                      Unsecured         809.00        793.79           793.79           0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         677.00        676.77           676.77           0.00       0.00
 Becket & Lee                                Unsecured         583.00        583.66           583.66           0.00       0.00
 Bureaus Investment Group Portfolio No 15    Unsecured           0.00        835.42           835.42           0.00       0.00
 Commonwealth Edison Company                 Unsecured         800.00        807.67           807.67           0.00       0.00
 CW Nexus Credit Card Holdings 1 LLC         Unsecured         845.00        844.70           844.70           0.00       0.00
 Department Stores National Bank             Unsecured         354.00        354.34           354.34           0.00       0.00
 Directv                                     Unsecured         676.00           NA               NA            0.00       0.00
 Janella Hardin                              Unsecured      1,500.00            NA               NA            0.00       0.00
 Jared-Galleria OF JWLR                      Unsecured           0.00           NA               NA            0.00       0.00
 Lane Bryant                                 Unsecured      3,600.00            NA               NA            0.00       0.00
 Midland Funding LLC                         Unsecured         508.00        507.84           507.84           0.00       0.00
 Midland Funding LLC                         Unsecured           0.00        380.47           380.47           0.00       0.00
 Midland Funding LLC                         Unsecured           0.00        762.35           762.35           0.00       0.00
 Midland Funding LLC                         Unsecured      1,655.00       1,655.46         1,655.46           0.00       0.00
 Midland Funding LLC                         Unsecured      2,095.00       2,095.09         2,095.09           0.00       0.00
 Midland Funding LLC                         Unsecured         843.00        843.25           843.25           0.00       0.00
 Midland Funding LLC                         Unsecured         972.00        972.15           972.15           0.00       0.00
 Midland Funding LLC                         Unsecured      1,198.00       1,197.87         1,197.87           0.00       0.00
 Midland Funding LLC                         Unsecured      1,574.00       1,574.15         1,574.15           0.00       0.00
 Nicor Gas                                   Unsecured         500.00           NA               NA            0.00       0.00
 Opportunity Financial LLC                   Unsecured      1,126.00         948.25           948.25           0.00       0.00
 Portfolio Recovery Associates               Unsecured      1,711.00       1,711.36         1,711.36           0.00       0.00
 Portfolio Recovery Associates               Unsecured           0.00      1,814.57         1,814.57           0.00       0.00
 Quantum3 Group                              Unsecured         589.00        589.22           589.22           0.00       0.00
 Resurgent Capital Services                  Unsecured           0.00        948.48           948.48           0.00       0.00
 Rhonda Murphy                               Unsecured      2,500.00            NA               NA            0.00       0.00
 Rosemary B Harris                           Unsecured           0.00        602.92           602.92           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-27311       Doc 45   Filed 10/15/18    Entered 10/15/18 09:30:35               Desc         Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim         Claim        Principal        Int.
 Name                           Class    Scheduled      Asserted      Allowed         Paid           Paid
 Rosemary B Harris           Unsecured           0.00        207.00        207.00           0.00         0.00
 Rosemary B Harris           Unsecured     15,000.00       8,031.63      8,031.63           0.00         0.00
 Sprint                      Unsecured      2,186.00            NA            NA            0.00         0.00
 Sprint                      Unsecured      2,500.00            NA            NA            0.00         0.00
 Sun Cash                    Unsecured      1,300.00            NA            NA            0.00         0.00
 Syncb/PAYPAL SMART CON      Unsecured           0.00           NA            NA            0.00         0.00
 Syncb/SAMS CLUB             Unsecured           0.00           NA            NA            0.00         0.00
 Synchrony Bank              Unsecured      1,093.00       1,093.66      1,093.66           0.00         0.00
 Synchrony BANK              Unsecured           0.00           NA            NA            0.00         0.00
 TD Bank USA NA              Unsecured         846.00        846.60        846.60           0.00         0.00
 US Dept of Education        Unsecured     82,271.00     48,225.60     48,225.60            0.00         0.00
 US Dept of Education        Unsecured           0.00    34,298.92     34,298.92            0.00         0.00
 Valeria L Hudson            Unsecured      1,000.00            NA            NA            0.00         0.00
 Wells Fargo Bank            Unsecured         934.00        934.97        934.97           0.00         0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00               $0.00                   $0.00
       Mortgage Arrearage                                $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                      $13,525.00           $1,073.89                 $122.57
       All Other Secured                                 $0.00               $0.00                   $0.00
 TOTAL SECURED:                                     $13,525.00           $1,073.89                 $122.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00                 $0.00
        Domestic Support Ongoing                          $0.00                $0.00                 $0.00
        All Other Priority                                $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                       $118,827.96                 $0.00                 $0.00


 Disbursements:

        Expenses of Administration                         $1,251.54
        Disbursements to Creditors                         $1,196.46

 TOTAL DISBURSEMENTS :                                                                      $2,448.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27311        Doc 45      Filed 10/15/18     Entered 10/15/18 09:30:35            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
